Case 4:19-cv-00633-ALM Document 47 Filed 09/30/20 Page 1 of 4 PageID #: 444




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

KHOURAICHI THIAM                                 §
                                                 §
     Plaintiff,                                  §   Civil Action No. 4:19-CV-00633
                                                 §   Judge Mazzant
v.                                               §
                                                 §
T-MOBILE USA, INC., METROPCS                     §
TEXAS, LLC, LG ELECTRONICS U.S.A.,               §
INC., LG ELECTRONICS, INC. OF                    §
KOREA; INSPUR LG DIGITAL MOBILE                  §
COMMUNICATIONS CO., LTD; and LG                  §
CHEM LTD OF KOREA                                §
                                                 §
     Defendants.                                 §



                         MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendant LG Chem LTD of Korea’s (“LGC”) Motion to

Dismiss for Lack of Personal Jurisdiction. (Dkt. #43). In Plaintiff Khouraichi Thiam’s (“Thiam”)

Response (Dkt. #45), he requests jurisdictional discovery before ruling on the motion to dismiss.

Having considered the motion and the relevant pleadings, the Court finds that Thaim’s request for

jurisdictional discovery should be granted.

                                        BACKGROUND

        Thiam is an individual who was allegedly injured as a result of Defendants’ product, the

LG K20 Plus for T-Mobile (“LG K20”). Thiam purchased the LG K20 from MetroPCS in Dallas,

Texas. (Dkt. #28 ¶ 16). On or about May 15, 2019, Thiam’s LG K20 exploded in his hand leaving

him “severely injured and permanently disfigured.” (Dkt. #28 ¶ 17).

        On July 16, 2019, Thiam filed a petition in Texas State Court. Defendants then removed

the case to this Court. On September 3, 2020, LGC filed this Motion. Thiam claims Defendants
 Case 4:19-cv-00633-ALM Document 47 Filed 09/30/20 Page 2 of 4 PageID #: 445




regularly engaged in the business of supplying or placing products like the LG K20 into the stream

of commerce. (Dkt. #28 ¶ 28). Further, Thiam claims his injuries were caused by the defects in the

LG K20, which was “designed, manufactured, tested, assembled, planned, engineered,

constructed, built, inspected, marketed, advertised, distributed, and/or sold by Defendants[.]”

                                           ANALYSIS

       A district court has broad discretion regarding whether to permit a party to conduct

jurisdictional discovery. Wyattt v. Kaplan, 686 F.2d 276, 283-84 (5th Cir. 1982). The scope of

permissible discovery is limited by the relevancy of the inquiry, although relevance is construed

broadly in the context of discovery. Id. “A plaintiff seeking discovery on matters of personal

jurisdiction is expected to identify the discovery needed, the facts expected to be obtained thereby,

and how such information would support personal jurisdiction.” Mello Hielo Ice, Ltd. v. Ice Cold

Vending LLC, No. 4:11-cv-629-A, 2012 WL 104980, at *7 (N.D. Tex. Jan. 11, 2012) (citing Kelly

v. Syria Shell Petroleum Dev. B.V., 213 F.3d 841, 855 (5th Cir. 2000)).

       Thiam argues that it has made a preliminary showing of jurisdiction and that the discovery

sought will produce relevant information. However, LGC argues that Thiam did not satisfy his

burden to show the requested discovery will produce relevant information to defeat the pending

motion to dismiss.

       After reviewing the pleadings, the Court determines Thiam should be entitled to

jurisdictional discovery. Thiam alleges that LGC has specific contacts with Texas when LGC

manufactured the batteries used in the LG K20 phones, which ultimately made their way to Texas

and to the hands of Thiam himself. Generally, as to all Defendants, Thiam claims “each Defendant

through their employees and/or agents developed, tested, assembled, manufactured, packaged,

labeled, prepared, distributed, marketed, supplied, and/or sold the LG K20 Plus for T-Mobile,



                                                 2
 Case 4:19-cv-00633-ALM Document 47 Filed 09/30/20 Page 3 of 4 PageID #: 446




either directly or indirectly, to consumers across the nation, including the state of Texas, and have

derived substantial income from such business.” (Dkt. #28 ¶ 11). Considering the factual

allegations above and understanding the production process of the LGC’s cellphone batteries and

their use in the LG K20 that exploded, Thiam’s assertion that LGC has sufficient contacts with the

State of Texas is a “preliminary showing of jurisdiction,” such that his jurisdictional allegation can

be supplemented through discovery. See, e.g., Fielding v. Hubery Burda Media, Inc., 415 F.3d

419, 429 (5th Cir. 2005).

       Further, the discovery is likely to produce facts that are needed to withstand LGC’s Motion

to Dismiss. See Monkton Ins. Servs, Ltd. v. Ritter, 768 F.3d 429, 434 (5th Cir. 2014).

Thiam represented that he is seeking facts that will include:

       Whether LG Chem had an exclusive sales contract with the distributor; (Zoch, 810
       F.App’x at 293.); the sales and distribution contracts for the LG K20; (Id.); the
       number of LG K20 Plus for T-Mobile phones sold within the State of Texas; (Id.);
       [LGC’s] relationship with sellers within the state of Texas; the business relationship
       between the LG entities involved to completely ascertain what knowledge can, and
       should, be imputed onto [LGC] specifically; [LGC’s] knowledge of the markets its
       batteries were flooding once passed along to its distributors; the contractual and
       actual relationship between [LGC] and the independent contractors referred to in
       [LGC] supporting affidavit at paragraph 26; whether [LGC] battery within the LG
       K20 was used in any other products and, if so, the distribution information for any
       such products; the number of batteries [LGC] produced for the LG K20; (Id.); the
       number of LG K20 phones sold globally; (Id.); the number of LG K20 phones sold
       in the United States; (Id.); the number of [LGC] batteries for LG K20 phones sold
       within the state of Texas; (Id.); the number of batteries [LGC] sold for use in the
       LG K20; (Id.); the number of LG K20 phones shipped globally; the number of LG
       K20 phones shipped to the United States; (Id.); the number of [LGC] batteries for
       LG K20 phones shipped to the state of Texas; (Id.); and additional numbers
       regarding the size of [LGC]. (Id.).

(Dkt. #45 at p. 17). Considering the allegations in this case, discovering the number of LGC

batteries manufactured, sold, and shipped to the United States and Texas is relevant information

to defeat LGC’s Motion to Dismiss.




                                                  3
    Case 4:19-cv-00633-ALM Document 47 Filed 09/30/20 Page 4 of 4 PageID #: 447




                                          CONCLUSION

         It is therefore ORDERED that Thiam’s request for jurisdictional discovery should be

    GRANTED.

         Accordingly, it is so ORDERED that:

      1. The parties shall have a meet and confer by no later than Tuesday, October 6, 2020, to

         determine a reasonable timeline for conducting jurisdictional discovery. After the

.        completion of jurisdictional discovery, the parties shall provide supplemental briefing for

         the Motion to Dismiss for the Court to consider before ruling on the Motion.

      2. The parties shall notify the Court of the timeline including a suggested supplemental

         briefing schedule by October 8, 2020.

         SIGNED this 30th day of September, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                  4
